Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims relates to a non-transitory computer-readable medium storing a bitstream of data generated by a particular method. The claim does not indicate that the medium stores instructions for causing a processor to perform specific functions, but rather relate only to a bitstream stored on a computer readable medium. Since the bitstream is not claimed as causing a general purpose computer to function as a specific machine the claims relate only to non-functional descriptive material, e.g. a video stored on a hard drive. Such non-functional descriptive material is an considered to be an abstract idea (See MPEP 2111.05). Abstract ideas are judicial exceptions to subject matter eligibility under 35 U.S.C. 101 (See MPEP 2106(III) note step 2A in the streamlined analysis flowchart). Further the claim as a whole is entirely directed to the medium storing the non-functional descriptive material and does not amount to more than the judicial exception (MPEP 2106(III) note step 2B of the streamlined analysis). Thus the claim is not eligible subject matter under 35 U.S.C. 101. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16-17, 23, 27-29 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al (2017/0332095).
In regard to claim 16 Zou discloses an image decoding method performed by a decoding apparatus (Zou Figs. 3 and 14), the method comprising:
obtaining image information including motion vector difference (MVD) information from a bitstream (Zou Fig. 14 and par. 183 note receiving encoded video that uses affine motion prediction also note  par. 186 received information includes motion vector differences in the bitstream);
deriving affine motion vector prediction (MVP) candidate list of the current block based on neighboring blocks of the current block (Zou Fig. 14 and pars 186-187 note motion vector predictors MVP0 and MVP1, also note Fig. 8 and par. 132 blocks A-G as the candidate list for the current block also note that the affine model may be a six parameter model which uses three control point motion vectors MV0-MV2);
deriving control point motion vector predictors (CPMVPs) of the current block based on the affine motion vector predictor candidate list of the current block (Zou Fig. 14 note MVP0 and MVP1 as CPMVPs);
deriving control point motion vector differences (CPMVDs) of the current block based on the MVD information(Zou Fig. 14 and pars 186-187 note MVD values for motion vectors MV0 and MV1);
deriving control point motion vectors (CPMVs) of the current block based on the CPMVPs and the CPMVDs (Zou Fig. 14 and par. 187 note adding MVD values to MVP0 and MVP1 to obtain control point motion vectors MV0 and MV1); and
generating prediction samples for the current block based on the CPMVs of the current block (Zou Fig. 14 and pars 188-189 note determining a prediction block using an affine model derived from MV0 and MV1 and generating a reconstructed block using the prediction block),
wherein the affine MVP candidate list comprises inherited affine candidates (Zou Fig. 8 and par. 132 note candidate list includes information ‘inherited’ form candidates A-G, also note neighboring motion vectors may be affine motion vectors)
wherein the inherited affine candidates are derived based on candidate blocks coded by an affine prediction among spatial neighboring blocks of the current block (Zou Fig. 8 and par. 132 note candidates A-G are spatially neighboring blocks of the current block, note the neighboring blocks may be affine motion vectors);
wherein the inherited affine candidates comprise a first inherited affine candidate and a second inherited affine candidate (Zou Fig. 8 and par. 132 note plural inherited candidates A-G);
wherein the first inherited affine candidate is derived from a first block group comprising a bottom-left corner neighboring block and a left neighboring block of the current block (Zou Fig. 8 and par. 132 note predictor for v2 is derived from the group of blocks 802F and 802G at the left and bottom left of the current block), and
wherein the second inherited affine candidate is derived from a second block group comprising a top-right corner neighboring block and a top neighboring block of the current block (Zou Fig. 8 and par. 132 note predictor for v1 is derived from the group of blocks 802D and 802E at the top and top right  of the current block). 

In regard to claim 17 refer to the statements made in the rejection of claim 16 above. Zou further discloses that the first inherited affine candidate is derived based on a candidate block determined based on a predefined scan order in the first block group (Zou Fig. 8 and par. 132 note selecting candidates according to a predefined checking order), and
wherein the candidate block derived as the first inherited affine candidate in the first block group is coded by affine prediction (Zou Fig. 8 note first available candidate in the checking order is selected, also note candidates A-G may be affine motion vectors). 


In regard to claim 23 refer to the statements made in the rejection of claim 16 above. Zou further discloses that the second inherited affine candidate is derived based on a candidate block determined based on a predefined second scan order in the second block group (Zou Fig. 8 and par. 132 note selecting candidates according to a predefined checking order), and
wherein the candidate block derived as the second inherited affine candidate is coded by the affine prediction (Zou Fig. 8 note first available candidate in the checking order is selected, also note candidates A-G may be affine motion vectors).. 

In regard to claim 27 refer to the statements made in the rejection of claim 16 above. Zou further discloses that the left neighboring block in the first block group is adjacent to a top of the bottom-left corner neighboring block (Zou Fig. 8 note block 802F adjacent to the top of block 802G),  
wherein the top neighboring block in the second block group is adjacent to a left of the top-right corner neighboring block (Zou Fig. 8 note block 802D adjacent to the left of block 802F),
wherein the inherited affine candidates include a third inherited affine candidate (Zou Fig. 8 and par. 132 note candidate predictor for MV0), and
wherein the third inherited affine candidate is derived from a third block group comprising a top-left corner neighboring block of the current block, a top neighboring block adjacent to a right of the top-left corner neighboring block, and a left neighboring block adjacent to a bottom of the top-left corner neighboring block (Zou Fig. 8 note block 802A as top-left corner block, block 802B as not block adjacent to the right of 802A, and 802C as left block adjacent to the bottom of 802A).  

Claims 28-29 and 33 describe an encoding method and computer readable medium substantially corresponding to the decoding method described in claims 16-17 above. Refer to the statements made in regard to claims 16-17 above for the rejection of claims 28-29 and 33 which will not be repeated here for brevity. In particular regard to claim 28, Zou further discloses an encoding method and apparatus (Zou Figs. 2 and 13). In particular regard to claim 33 Zou further discloses a computer readable medium (Zou par. 192).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20-22, 24-25 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zou.
In regard to claims 18 and 20 refer to the statements made in the rejection of claim 16 above. Zou further discloses that the first inherited affine candidate is derived based on a candidate block determined based on a predefined first scan order in the first block group (Zou Fig. 8 and par. 132 note selecting candidates according to a predefined checking order).
It is noted that Zou does not disclose details regarding reference picture index in the selection of spatial neighboring blocks for affine prediction. However, Zou teaches, in regard to selection of candidates in an AMVP mode, that candidates are derived based on a candidate block having the same reference picture index as that of the current block in first and second groups  (Zou par. 107 note neighboring blocks using the same reference picture are given the highest selection priority, also note dividing candidates into left and above groupings).
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would select candidates in the affine prediction of Zou that have the same reference picture index as the current block as in the AMVP mode of Zou in order to select candidates for use without performing a scaling operation as suggested by Zou (Zou par. 107 note candidates with different reference pictures require scaling of the motion vector).

In regard to claims 22 and 24 refer to the statements made in the rejection of claim 16 above. Zou further discloses that the second inherited affine candidate is derived based on a candidate block determined based on a predefined second scan order in the second block group (Zou Fig. 8 and par. 132 note selecting candidates according to a predefined checking order).
It is noted that Zou does not disclose details regarding reference picture index in the selection of spatial neighboring blocks for affine prediction. However, Zou teaches, in regard to selection of candidates in an AMVP mode, that candidates are derived based on a candidate block having the same reference picture index as that of the current block in first and second groups  (Zou par. 107 note neighboring blocks using the same reference picture are given the highest selection priority, also note dividing candidates into left and above groupings).
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would select candidates in the affine prediction of Zou that have the same reference picture index as the current block as in the AMVP mode of Zou in order to select candidates for use without performing a scaling operation as suggested by Zou (Zou par. 107 note candidates with different reference pictures require scaling of the motion vector).

In regard to claims 21 and 25 refer to the statements made in the rejection of claims 20 and 24 above. Zou further discloses that affine candidates are selected in a predefined scanning order (Zou par. 132). 
It is noted that Zou does not disclose selecting affine candidates in the order from bottom left to left, or top right to top. However, Zou teaches, in regard to selection of candidates in an AMVP mode, that a first group of left candidates may be selected in order of bottom left to left, and that a second group of top candidates may be selected in order from top right to top (Zou Fig 4B and par. 107 note the first ‘left’ group 0 and 1, where the first selected candidate 0 is the bottom left candidate and the second selected candidate 1 is the left candidate, also note the second ‘above’ group where the first selected candidate 2 is the top-right candidate and the second selected candidate 3 is the top candidate). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would use the AMVP scanning order of Zou for the affine candidate selection of Zou in order to gain the expected advantage of efficiently scanning the divided candidate groups. 

In regard to claims 30-32 refer to the statements made in the rejection of claims 18, 20, 22, 24 and 28 above.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Huang et al (2019/0058896.)
In regard to claim 19 refer to the statements made in the rejection of claim 16 above. Zou further discloses that the motion vector for affine candidate blocks may be scaled when they do not have the same reference index as the current block (Zou par. 110 note scaling the motion vector of a candidate block in the affine_inter mode).  
It is noted that Zou does not disclose selecting a candidate based on a particular relationship of the reference picture. However, Huang teaches a method of selecting candidates for selecting affine candidates wherein in the case that affine candidates do not have the same reference picture index a closet reference picture to the current block is selected and the motion vector of the candidate bocks is scaled based on the selected reference picture (Huang par. 39 note if selected merge candidates do not share a reference picture the reference picture with index 0, which is the closest reference to the current block, is selected and the motion vectors are scaled accordingly). 
It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of scaling the affine candidates of Zhao as taught by Huang in order to gain the expected advantage of using a common reference index for the affine candidates. 


Allowable Subject Matter
Claims 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 26, in addition to the requirements of claim 16, requires that the second block group additionally include a top left block.
The closest prior arts are Zou and Huang which teach deriving affine candidates from neighboring blocks which are divided into groups to provide motion vector predictors for control point motion vectors of either 4 or 6 parameter affine transforms. Zou and Huang teach that a 6 parameter affine transform may select predictors from a group at the bottom left, and a group at the top right for control point motion vectors at the bottom left and top right of the block. However, neither Zou nor Huang disclose that the second group, associated with the top right control point motion vector, selects a predictor from a neighboring block at the top left of the current block. Rather Zou and Huang disclose that the block at the top left is associated with a third control point motion vector at the top left of the current block. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190273943 A1	ZHAO; Jie et al.
US 20190082191 A1	CHUANG; Tzu-Der et al.
US 20190028731 A1	CHUANG; Tzu-Der et al.
US 20180270500 A1	LI; Xiang et al.
US 20180098063 A1	Chen; Yi-Wen et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423